Corrected Notice of Allowance
Claims 1-2, 4-12, and 14-22 are allowed.
The instant Corrected Notice of Allowance is being issued because the status of claims 21-22 were inadvertently left out of the PTO-37 and Issue Classification forms mailed on January 31, 2022.  
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Applicant has incorporated the subject matter of claim 3, which was identified as allowable subject matter in the Office Action mailed September 23, 2021.  Claims 2 and 4-10 are allowed because they depend on claim 1. 

Regarding Claim 11, Applicant has incorporated the subject matter of claim 13, which was identified as allowable subject matter in the aforementioned Office Action.  Claims 12 and 14-19 are allowed because they depend on claim 11. 

Regarding Claim 21, Kuo, US 2017/0116902, teaches a driving method of a display panel, comprising: calculating an average gray-scale value of original pixel units in each sub-region of the display panel; determining whether the average gray-scale value is greater than a preset gray-scale threshold; 

However, neither Kuo, nor the remaining prior art, either alone or in combination, teaches determining, when the average gray-scale value is greater than the preset gray-scale threshold, a corrected pixel voltage value of the sub-region according to the average gray-scale value and a preset pixel voltage conversion relationship, wherein the preset pixel voltage conversion relationship comprises a relationship table of an average gray-scale value preset by a user, a corresponding threshold interval, and a pixel voltage value that maintains the original front view signal; and setting the corrected pixel voltage value as a pixel voltage value of the original pixel units in the sub-region.  

Claim 22 is allowed because it depends on claim 21. 

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 4, 2022